DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-7, 10-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being participated by Matsumura (US 10,148,074).
	Regarding claim 1, Matsumura teaches a switch assembly (see figures 2-4: 14 and 46; and col. 3, line 64 – col. 4, line 5; the PDB 14 includes a PDB top cover 20 and a PDB bottom cover 22. The PDB top cover 20 is releasably attached to the PDB bottom cover 22. The PDB bottom cover 22 is configured to store electric components configured to route electric signals to a plurality of relays and switches) configured to be mounted to a lower cover (see figs. 2-5: 16 and col 3., lines 45-47; the junction box assembly 10 includes a top cover 12, a Power Distribution Box (“PDB”) 14 and a bottom cover 16) of a junction box (see figs. 2-3 and 14: junction box assembly 10), the switch assembly (14, 46) comprising: a holder (see 4 and 6-7: 46) configured to be removably coupled to the lower cover (16), (see col. 4, lines 39-41; the junction box assembly 10 further includes a connector support 46. The connector support 46 is removably attached to the bottom cover 16), wherein the holder (46) includes a pocket (see figure 4); and a switch (14, 46), the switch including a hook (fig. 6: 56), the hook (56) configured to engage the lower cover (16), (see figures 4-7, and col. 5, lines 7-19; the bottom cover 16 includes a support shaft 60 coupled to the inner surface of the bottom floor 30 of the bottom cover 16. The gripper 54 is configured to grip the support shaft 60 so as to rotate the connector support 46 about the support shaft 60, moving the connector support 46 between the open position and the closed position. In a preferred embodiment, the first attachment structure 52 includes three grippers 54 spaced apart from each other along a common axis. The grippers 54 are coupled to the support shaft 60 by pressing the arms 56 onto the support shaft 60 along the slot shaft 58 of the gripper 54, opening the slot shaft 58 until the support shaft 60 passes the distal ends of the arms 56), the switch (14) being dimensioned to be seated within the pocket of the holder (46), (see figures 3, 4 and 14), wherein the hook (56) is further configured to pull the switch towards the lower cover (16) so as to pinch the switch against the lower cover (16), (see figures 4-7 and 14; and col. 5, lines 7-19; the bottom cover 16 includes a support shaft 60 coupled to the inner surface of the bottom floor 30 of the bottom cover 16. The gripper 54 is configured to grip the support shaft 60 so as to rotate the connector support 46 about the support shaft 60, moving the connector support 46 between the open position and the closed position. In a preferred embodiment, the first attachment structure 52 includes three grippers 54 spaced apart from each other along a common axis. The grippers 54 are coupled to the support shaft 60 by pressing the arms 56 onto the support shaft 60 along the slot shaft 58 of the gripper 54, opening the slot shaft 58 until the support shaft 60 passes the distal ends of the arms 56).
	Regarding claim 2, furthermore Matsumura discloses the switch assembly, wherein the hook (56) includes a ramp shaped portion and a finger portion, the finger portion spaced apart from a bottom surface of the switch (see figures 3-4 and 6).
	Regarding claim 3, furthermore Matsumura discloses the switch assembly, further including a first fastener for securing the switch (14) to the holder (46), (see figures 3 and 14; and col. 6, lines 31-45).
	Regarding claim 4, furthermore Matsumura discloses the switch assembly, wherein the switch (14, 46) is a generally cuboidal member, the hook (56) disposed on a bottom surface of the switch (see figures 3-4 and 6).
	Regarding claim 5, furthermore Matsumura discloses the switch assembly, wherein the pocket of the holder (46) is defined by a pair of first side walls, a first back wall, a first top wall and an open front (see figures 3 and 4).
	Regarding claim 6, furthermore Matsumura discloses the switch assembly, wherein the switch (14) includes a pair of second side walls, a second front wall, a second back wall and a second bottom wall (see figures 3 and 4), except for second the pair of side walls being longer than the pair of first side walls of the holder. It would have been an obvious matter of design choice to provide second the pair of side walls being longer than the pair of first side walls of the holder, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
	Regarding claim 7, furthermore Matsumura discloses the switch assembly, wherein the hook (56) is disposed on a front portion of the second bottom wall so as to be spaced apart from the open front of the pocket of the holder (46), (see figures 4 and 6).
	Regarding claim 10, Matsumura teaches a junction box assembly (see figures 2 and 3: junction box assembly 10) for distributing power, the junction box assembly (10) comprising: a lower cover (see figs. 2-5: 16) having a floor having an inner surface and an outer surface opposite the inner surface (see figures 3-5), a peripheral wall is disposed on the inner surface and bounds the floor (see figures 3-5); a holder (see 4 and 6-7: 46) configured to be removably coupled to the outer surface of the floor of the lower cover (16), (see col. 4, lines 39-41; the junction box assembly 10 further includes a connector support 46. The connector support 46 is removably attached to the bottom cover 16), wherein the holder (46) includes a pocket (see figure 4); and a switch (14, 16), the switch including a hook (fig. 6: 56), the hook (56) configured to engage the lower cover (16), (see figures 4-7, and col. 5, lines 7-19; the bottom cover 16 includes a support shaft 60 coupled to the inner surface of the bottom floor 30 of the bottom cover 16. The gripper 54 is configured to grip the support shaft 60 so as to rotate the connector support 46 about the support shaft 60, moving the connector support 46 between the open position and the closed position. In a preferred embodiment, the first attachment structure 52 includes three grippers 54 spaced apart from each other along a common axis. The grippers 54 are coupled to the support shaft 60 by pressing the arms 56 onto the support shaft 60 along the slot shaft 58 of the gripper 54, opening the slot shaft 58 until the support shaft 60 passes the distal ends of the arms 56), the switch (14) being dimensioned to be seated within the pocket of the holder (46), (see figures 3, 4 and 14), wherein the hook (56) is further configured to pull the switch towards the lower cover (16) so as to pinch the holder against the lower cover (16), (see figures 4-7 and 14; and col. 5, lines 7-19; the bottom cover 16 includes a support shaft 60 coupled to the inner surface of the bottom floor 30 of the bottom cover 16. The gripper 54 is configured to grip the support shaft 60 so as to rotate the connector support 46 about the support shaft 60, moving the connector support 46 between the open position and the closed position. In a preferred embodiment, the first attachment structure 52 includes three grippers 54 spaced apart from each other along a common axis. The grippers 54 are coupled to the support shaft 60 by pressing the arms 56 onto the support shaft 60 along the slot shaft 58 of the gripper 54, opening the slot shaft 58 until the support shaft 60 passes the distal ends of the arms 56).
	Regarding claim 11, furthermore Matsumura discloses the junction box assembly (10), wherein the hook (56) includes a ramp shaped portion and a finger portion, the finger portion spaced apart from a bottom surface of the switch, (see figures 3-4 and 6).
	Regarding claim 12, furthermore Matsumura discloses the junction box assembly (10), further including a first fastener for securing the switch (14) to the holder (46), (see figures 3 and 14; and col. 6, lines 31-45).
	Regarding claim 13, furthermore Matsumura discloses the junction box assembly (10), wherein the switch (14, 46) is a generally cuboidal member, the hook (56) disposed on a bottom surface of the switch (see figures 3-4 and 6).
	Regarding claim 16, furthermore Matsumura discloses the junction box assembly, wherein the pocket of the holder (46) is defined by a pair of first side walls, a first back wall, a first top wall and an open front (see figures 3 and 4).
	Regarding claim 17, furthermore Matsumura discloses the junction box assembly, wherein the switch (14) includes a pair of second side walls, a second front wall, a second back wall and a second bottom wall (see figures 3 and 4) , except the pair of second side walls being longer than the pair of first side walls of the holder. It would have been an obvious matter of design choice to provide the pair of second side walls being longer than the pair of first side walls of the holder, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
	Regarding claim 18, furthermore Matsumura discloses the junction box assembly, wherein the hook (56) is disposed on a front portion of the second bottom wall so as to be spaced apart from the open front of the pocket of the holder (46), (see figures 4 and 6).
	Regarding claim 19, furthermore Matsumura discloses the junction box assembly, wherein the lower cover (16) includes a pair of receiving walls disposed on the outer surface, the pair of receiving walls are spaced apart from each other and configured to engage the holder (46), (see figures 3-7; and col. 5, lines 7-19).
	Regarding claim 20, furthermore Matsumura discloses the junction box assembly, wherein the pair of receiving walls include an engagement feature configured to releasably engage the pair of second side walls, (see figures 3-4; and col. 3, lines 44-49).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 8-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 10,148,074) in view of Lee  (US 2019/0394904).
	Regarding claim 8, Matsumura teaches the switch assembly above, but Matsumura does not explicitly teach further including a plurality of heat dissipation fins disposed on a top surface of the switch.
Lee teaches the thermal energies of the circuit board 4 are conducted through the upper cover 2 to a surface of the lower cover 1 and the upper cover 2 of the plug assembly 100 and the plurality of the heat dissipation fins 211, (see figure 2 and par. [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lee into the switch assembly of Matsumura in order to achieve a heat dissipation effect.
Regarding claim 9, further Lee discloses the switch assembly, wherein the holder includes a plurality of elongated slots configured to receive a corresponding one of the plurality of heat dissipation fins, (see figures 1 and 2).
Regarding claim 14, Matsumura teaches the junction box assembly above, but Matsumura does not explicitly teach further including a plurality of heat dissipation fins disposed on a top surface of the switch.
Lee teaches the thermal energies of the circuit board 4 are conducted through the upper cover 2 to a surface of the lower cover 1 and the upper cover 2 of the plug assembly 100 and the plurality of the heat dissipation fins 211, (see figure 2 and par. [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lee into the junction box assembly of Matsumura in order to achieve a heat dissipation effect.
Regarding claim 15, further Lee discloses the junction box assembly, wherein the holder includes a plurality of elongated slots configured to receive a corresponding one of the plurality of heat dissipation fins, (see figures 1 and 2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836          
/TOAN T VU/Primary Examiner, Art Unit 2836